DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:   Length 40 is described with regard to Fig. 12; however, the reference character is not found in the drawings.  The enlarged diameter portion 46 is described with regard to Fig. 9; however, the reference character is not found in the drawings.  In addition, the lead line for element 78 in Fig. 22 is missing.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 9 recites a “lens mount has a threaded portion and the lens has corresponding threads, the lens being configured to be threaded into the lens mount.”  Claim 20 recites “a cylindrical lens having threads disposed on an outer surface of the cylindrical lens and arranged to mate with the threads of the cylindrical lens mount.”  The closest embodiment illustrated in the drawings is shown in Fig. 6; however, the Fig. 6 depicts the lens 62 in a lens housing 64, and it is the lens housing 64 that has threads that thread into the lens mount 66.  The figures do not depict any embodiment where the lens itself has threads.  Therefore, the recited cylindrical lens having threads disposed on an outer surface of the cylindrical lens must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The abstract of the disclosure is objected to because the abstract refers to purported merits of the invention.  In addition, the last sentence which reads “in such a way to ensure the location of the sensor is within the depth of focus of the lens is maintained while not damaging the sensor” does not make sense.  The following language is suggested --in such a way to ensure the location of the sensor is maintained within the depth of focus of the lens while not damaging the sensor.--  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 11 is objected to because of the following informalities:  Line 4 of the claim recites “pass”.  It is believed --past -- is intended.  Appropriate correction is required.
In addition, the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be sequential.   Currently, two claims are identified by the number 8.  Correction is required.  For purposes of this action, the sequentially appearing first claim 8 will be referred to as claim 8’ and the second claim 8 as claim 8’’.  When correcting the number of the claims, Applicant should take care to make sure that the proper amount of claim fees has been paid to avoid any delay in prosecution. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8’, 8’’, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,711,756 to Chikama (“Chikama”).
In re claim 1, Chikama discloses a simulation surgical camera scope [Fig. 1 scope #1 is suitable for demonstration or simulation purpose, e.g., as lens (e.g., 40) can be replaced with different lens for demonstration or if damaged from practice without having to replace the entire scope apparatus #1] comprising: a handle [Fig. 1, #20]; an elongate shaft having a proximal end coupled to the handle and a distal end [Fig. 1, #s 10, 11, 12] comprising a sensor mount [Fig. 1, #62] and a lens mount [Fig. 1, #41], the lens mount having a proximal portion having a pocket therein [Fig. 1 the space formed by the threaded portion of proximal end of mount 41]; a lens disposed within the lens mount [Fig. 1, #42]; and an image sensor disposed within the pocket of the lens mount [Fig. 1, #65 is within the pocket formed by the threaded end of #41], the image sensor having a distal face facing the distal end of the elongate shaft [the face of image sensor 65 for sensing the distal end #10 through optic #42].
In re claim 2, Chikama discloses the image sensor is disposed between the lens mount and the sensor mount [Fig. 1, sensor #65 is located between sensor mount #62 and lens mount #41].
In re claim 3, Chikama discloses the lens mount is disposed between the distal end of the elongate shaft and the sensor mount [Fig 1, is lens mount 41 is located between distal end of 10 and sensor mount 62].
In re claim 4, Chikama discloses the sensor mount [Fig. 1, #62] has a distal portion with a flat surface [Fig. 1, #62a] disposed between a pair of raised surfaces [flat portion 62a is between raised surfaces 62c, the pair of raised surfaces acting as a hard stop to prevent crushing of the image sensor 62c is hard stop when 41 is screwed onto 62x].
In re claim 5, Chikama discloses the flat surface of the sensor mount has a width equal to or greater than a width of the image sensor [Fig. 1 shows the width of flat surface of 62a is equal to or greater than a width of the image sensor 65].
In re claim 6, Chikama discloses the flat surface of the sensor mount has a height equal to or greater than a height of the image sensor [Fig. 1 shows the height of flat surface of 62a is equal to or greater than a width of the image sensor 65]. 
In re claim 7, Chikama discloses the pair of raised surfaces have a length smaller than a thickness of the image sensor [length 62c (measured from threaded portion to outer wall) is less than thickness of 65 measured from proximal to distal].
In re claim 8’, Chikama discloses the flat surface and the pair of raised surfaces delimit a channel having a depth smaller than a thickness of the image sensor [Channel in 62 in which sensor 65 is seated].
In re claim 8’’, Chikama discloses the pocket of the lens mount has a depth smaller than a thickness of the image sensor [Channel in 62 in which sensor 65 is seated].
In re claim 10, Chikama the lens has a proximal face and the distal face of the image sensor faces the proximal face of the lens [distal face of the image sensor 65 faces the proximal face of the lens 42].

Claims 1-4, 9, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,379,756 to Pileski et al. (“Pileski”).
In re claim 1, Pileski discloses a simulation surgical camera scope [Fig. 1 scope #10 is suitable for demonstration or simulation purpose, e.g., as lens (e.g., 30) can be replaced with different lens for demonstration or if damaged from practice without having to replace the entire scope apparatus #10] comprising: a handle [Fig. 1, #13]; an elongate shaft having a proximal end coupled to the handle and a distal end [Fig. 1, # 11] comprising a sensor mount [Fig. 2, #22] and a lens mount [Fig. 2, #20], the lens mount having a proximal portion having a pocket therein [Fig. 2 the space within the lens mount 20 between lens 38 and imager 21]; a lens disposed within the lens mount [Fig.2, #30]; and an image sensor disposed within the pocket of the lens mount [Fig. 2, #21 is within the pocket formed by the canister 20], the image sensor having a distal face facing the distal end of the elongate shaft [the face of imager 21 for sensing the distal end #12 optic #30].
In re claim 2, Pileski discloses the image sensor is disposed between the lens mount and the sensor mount [Fig. 2, sensor #21 is located between sensor mount #22 and lens mount #20].
In re claim 3, Pileski discloses the lens mount is disposed between the distal end of the elongate shaft and the sensor mount [Fig 2, lens mount 20 is located between distal tip of 11 and sensor mount 22].
In re claim 4, Pileski discloses the sensor mount [Fig. 2, #22] has a distal portion with a flat surface [Fig. 2, substrate of imager on which image plate #23 is disposed] disposed between a pair of raised surfaces [Side walls of 22 acting as a hard stop where in contact with lens mount 20].
In re claim 9, Pileski discloses lens mount has a threaded portion [Fig. 5, portion #44 of mount #20] and the lens [Fig. 4 #30] has corresponding threads [Fig. 4, portion 32], the lens being configured to be threaded into the lens mount [col. 4, ll. 50-54].
In re claim 10, Pileski the lens has a proximal face [Fig. 2, 4, element 30 end facing imager 21] and the distal face of the image sensor faces the proximal face of the lens [imager 21 faces element 30 including proximal face of end of 30].
In re claim 12, Pileski discloses a simulation surgical camera scope [Fig. 1 scope #10 is suitable for demonstration or simulation purpose, e.g., as lens (e.g., 30) can be replaced with different lens for demonstration or if damaged from practice without having to replace the entire scope apparatus #10] comprising: a handle [Fig. 1, #13]; an elongate shaft having a proximal end coupled to the handle and a distal end [Fig. 1, # 11] comprising a sensor mount [Fig. 2, #22] and a lens mount [Fig. 2, #20], the elongate shaft having a longitudinal axis extending from the proximal end of the elongate shaft to the distal end of the elongate shaft  [Fig. 1, # 11, e.g., center axis of tube]; a lens disposed within the lens mount [Fig. 2 #30]; and an image sensor between the sensor mount and the lens mount [Fig. 2 imager #21 is located between sensor mount 22 and lens mount 20], the lens mount having a proximal end [Fig. 5, #20 end closest to handle, i.e., right side of Fig. 5] and a distal end [Fig. 5, #20 end closest to tip, i.e., left side of Fig. 5], the proximal end of the lens mount being parallel to the distal end of the lens mount [Fig. 5, the ends shown are parallel to each other] and the sensor mount having a proximal end [Fig. 5, #20 end closest to handle, i.e., right side of Fig. 5] and a distal end [Fig. 5, #20 end closest to tip, i.e., left side of Fig. 5], the proximal end of the sensor mount being parallel to the distal end of the sensor mount and the proximal end of the lens mount and orthogonal to the longitudinal axis of the elongate shaft [Fig. 5 the ends of the sensor mount 22 shown are parallel to each other, the ends of the lens mount 20, and orthogonal to the longitudinal axis of the tube 11].
In re claim 13, Pileski discloses the elongate shaft is fixed to the handle to be non-rotatable relative to the handle [Fig. 1, col. 3, ll. 35-52].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pileski in view of US Patent No. 7,976,459 to Laser (“Laser”).
In re claim 11, Pileski discloses the invention of claim 1 as stated above in which a flexible cable 25/26 is used to provide power, lighting, and data communications through the tube 11.  However, Pileski lacks, but Laser discloses, a flexible printed circuit board extending from the distal end of the elongate shaft to the proximal end of the elongate shaft and following a path starting from a distal end of the lens mount, between the lens mount and the sensor mount, pass a distal end of the sensor mount and to the proximal end of the elongate shaft [Fig. 2, Flexible circuit board 17].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope of Pileski to replace the cable 25/26 bundle with the flexible circuit board 17, as taught by Laser.  Because of the small dimensions of the tube 11 and components, the cable bundle of Pileski is stiff and takes up the entire diameter of the tube making assembly of the scope difficult.  In addition, the use of the scope is made more difficult, e.g., by substantially increasing the weight of the scope, and the cost of the scope also is increased.  Therefore, replacing the cable bundle with the thin film flexible circuit 17 of Laser would substantially reduce weight and cost of the scope and aid in assemble of components in the small spaces of the tube (See, e.g., Laser col. 1 l. 64-col. 2 l. 37).
In re claim 14, Pileski discloses the invention of claim 12 as stated above; however, Pileski lacks but Laser discloses a flexible printed circuit board extending from the distal end of the elongate shaft before the distal end of the lens mount, between the sensor and lens mount and to the proximal end of the elongate shaft [Fig. 2, Flexible circuit board 17].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope of Pileski to replace the cable 25/26 bundle with the flexible circuit board 17, as taught by Laser. Because of the small dimensions of the tube 11 and components, the cable bundle of Pileski is stiff and takes up the entire diameter of the tube making assembly of the scope difficult.  In addition, the use of the scope is made more difficult, e.g., by substantially increasing the weight of the scope, and the cost of the scope also is increased.  Therefore, replacing the cable bundle with the thin film flexible circuit 17 of Laser would substantially reduce weight and cost of the scope and aid in assemble of components in the small spaces of the tube (See, e.g., Laser col. 1 l. 64-col. 2 l. 37).
In re claim 15, Pileski discloses the lens mount has a distal surface on the distal end of the lens mount, the distal surface having a flat portion and a bevel [Fig. 5, Flat portions 58 and 45 and bevel portion 46].
In re claim 16, Pileski discloses the sensor mount has a proximal surface on the proximal end of the sensor mount, the proximal surface having a flat portion and a bevel [Fig. 2, flat portion and bevel shown in excerpt from Fig. 2 below].

    PNG
    media_image1.png
    280
    248
    media_image1.png
    Greyscale

In re claim 17, Pileski discloses a proximal portion of the lens mount has a pocket and a distal portion of the sensor mount has a cavity defined by a pair of raised surfaces [Fig. 2 Pocket and Cavity shown in excerpt from Fig. 2 below, cavity formed by walls of 22].

    PNG
    media_image2.png
    288
    465
    media_image2.png
    Greyscale


In re claim 18, Pileski discloses the image sensor [Fig. 2 #21] is disposed between the lens mount [Fig. 2 20] and the sensor mount [Fig. 22] between the pair of raised surfaces [Walls of 22] and within the cavity of the sensor mount to place the sensor within the depth of focus of the lens [Claim 2].
In re claim 19, Pileski discloses the pocket is offset relative to a center of the lens mount [Excerpt from Fig. 2 below shows pocket is to left or offset from a center of the lens mount 20].

    PNG
    media_image3.png
    744
    654
    media_image3.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pileski in view of US Patent No. 7,435,218 to Krattiger et al. (“Krattiger”).
In re claim 20, Pileski discloses a simulation surgical camera scope [Fig. 1 scope #10 is suitable for demonstration or simulation purpose, e.g., as lens (e.g., 30) can be replaced with different lens for demonstration or if damaged from practice without having to replace the entire scope apparatus #10] comprising: a handle [Fig. 1, #13]; a cylindrical elongate shaft having a proximal end coupled to the handle and a distal end [Fig. 1, # 11] comprising a cylindrical sensor mount [Fig. 2, #22] and a cylindrical lens mount [Fig. 2, #20], the cylindrical lens mount having threads disposed on an inner surface of the cylindrical lens mount [Fig. 5, portion #44 of mount #20]; a cylindrical lens having threads disposed on an outer surface of the cylindrical lens and arranged to mate with the threads of the cylindrical lens mount [Fig. 4, portion 32], the cylindrical lens mount having a pocket [The defined by the walls 20 the end surface of lens 38 and the proximal time of member 31, see, e.g., figure above with regard to claim 17], a center aperture [longitudinal axis of member 30]; and an image sensor disposed within the pocket of the cylindrical lens mount and between the cylindrical sensor mount and the cylindrical lens mount [Fig. 2, #21 is within the pocket formed by the canister 20], the cylindrical sensor mount having a cavity defined by a pair of raised surfaces [Fig. 2 below, cavity formed by walls of 22]. 
Pileski lacks but Krattiger discloses at least one pin hole pin hole of a cylindrical lens mount being aligned with the at least one pin hole of the cylindrical image bundle mount [Fig. 6B shows distal end of an endoscope 10 with pinhole in optical head 26 including optics 42 aligned with pinhole in the image portion 40 aligned by pins 52 and 54].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope of Pileski to include the alignment pins and pinholes for the lens holder and image sensor holder, as taught by Krattiger, because this ensures exact image alignment and image sharpness of the optics and image system. (See, e.g., Krattiger col. 11 ll. 50-54).                                                                                                                                                                                                  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170064249 A1 describes an endoscope imaging apparatus which is installed in a tip portion of an insertion unit of an endoscope, with an image sensor having a photo detecting surface which crosses the longitudinal axis of the insertion unit and circuit board.  The unit is designed to increase the durability of both of the connections between an image sensor and a circuit board of an endoscope imaging apparatus that is installed in a tip portion of an insertion unit of an endoscope and the connections between the circuit board and cables, and to enable miniaturization of the endoscope imaging apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                        

/MALINA D. BLAISE/Primary Examiner, Art Unit 3715